DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (US20120146295, hereinafter Suzuki) in view of Nakamura et al. (US20030014924, hereinafter Nakamura).
Referring to claim 1, Suzuki discloses a grommet (figures 1 and 2A-2C of Nakamura) comprising: 
a body (a body having 10-11, and 3  ) that is formed in an annular shape around a center axis thereof that extends in an axial direction of the grommet (a center axis along an axial direction of  2-3), and is fitted into a through hole (the through-hole H), the through hole being formed in an attachment target (body panel P), along the axial direction to stop water from entering the through hole (abstract and paragraph 0012 ), 
a wiring member being inserted through the body along the axial direction (5); and 
an umbrella shaped unit (13) including an annular wall section that extends from the body (the body at 12), 
a first lip section (a first ring-like sealing lip 15) that protrudes from the annular wall section toward the attachment target along the axial direction and is formed in an annular shape (from 13 toward P), and 
a second lip section (a second ring-like sealing lip 16) that protrudes from the annular wall section toward the attachment target along the axial direction and is formed in an annular shape (from 13 toward P) 
a gap being provided between the first lip portion and  second first lip section (a gap 15 and 16), 
the first lip section and the second lip section abutting an abutting target surface provided on the attachment target in a state in which the body is fitted into the through hole (see 15 and 16 abutting on the attachment target P in figures 2A and 2C)
the umbrella-shaped unit includes a stress concentration section (a bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1) that is provided in an annular shape in the annular wall section on a radial inner side with respect to the first lip section (the bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1), and is bendable when receiving concentrated stress in a state in which the body is fitted into the through hole and the first lip section and the second lip section abut the abutting target surface (see figure 2A or 2C in view of figure 1).

Suzuki fails to disclose wherein the first lip section and the second lip section are provided in the annular wall section so as to be located within an installation region of an insulator provided around the through hole of the attachment target to surround the through hole when viewed along the axial direction, and 
a stress concentration section is located within the installation region when viewed along the axial direction.

Nakamura discloses wherein the first lip section and the second lip section are provided in the annular wall section so as to be located within an installation region of an insulator provided around the through hole of the attachment target to surround the through hole when viewed along the axial direction, and a stress concentration section is located within the installation region when viewed along the axial direction (see  the umbrella-shaped unit at 14 is discloses within an installation region of an insulator 8-9; Note; Suzuki discloses  an umbrella shaped unit includes first and second lip portions and a stress concentration section ).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention to modify the grommet of Suzuki to have insulator as taught by Nakamura in order to reduce sound or noise coming through hole from one side to other side of through hole.

Referring to claim 3, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein the stress concentration section includes a bending part formed by being bent in the annular wall section (bending part of 13 in figure 2A and 2C of Suzuki).

Referring to claim 4, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein the stress concentration section is located adjacent to the first lip section and on a radial inner side thereof (the bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1).

Referring to claim 6, Suzuki in view of Nakamura disclose the grommet according to claim 3, wherein the stress concentration section is located adjacent to the first lip section and on a radial inner side thereof (the bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1 of Suzuki).


Referring to claim 13, Suzuki discloses a wire harness comprising (figures 1 and 2A-2C of Suzuki) 
a grommet provided on the wiring member (see 2-3 on 5) comprising: 
a grommet (2-3) comprising: 
a body (a body having 10-11, and 3  ) that is formed in an annular shape around a center axis thereof that extends in an axial direction of the grommet (a center axis along an axial direction of   2-3), and is fitted into a through hole (the through-hole H), the through hole being formed in an attachment target (body panel P), along the axial direction to stop water from entering the through hole (abstract and paragraph 0012 ), 
a wiring member being inserted through the body along the axial direction (5); and 
an umbrella shaped unit (13) including an annular wall section that extends from the body (the body at 12) and is formed in annular shape around the body,
a first lip section (a first ring-like sealing lip 15) that protrudes from the annular wall section toward the attachment target along the axial direction and is formed in an annular shape (from 13 toward P), and 
a second lip section (a second ring-like sealing lip 16) that protrudes from the annular wall section toward the attachment target along the axial direction and is formed in an annular shape (from 13 toward P) 
a gap being provided between the first lip portion and  second first lip section (a gap 15 and 16), 
the first lip section and the second lip section abutting an abutting target surface provided on the attachment target in a state in which the body is fitted into the through hole (see 15 and 16 abutting on the attachment target P in figures 2A and 2C)
the umbrella-shaped unit includes a stress concentration section (a bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1) that is provided in an annular shape in the annular wall section on a radial inner side with respect to the first lip section (the bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1), and is bendable when receiving concentrated stress in a state in which the body is fitted into the through hole and the first lip section and the second lip section abut the abutting target surface (see figure 2A or 2C in view of figure 1).

Suzuki fails to disclose a wire member having conductivity;
wherein the first lip section and the second lip section are provided in the annular wall section so as to be located within an installation region of an insulator provided around the through hole of the attachment target to surround the through hole when viewed along the axial direction, and 
a stress concentration section is located within the installation region when viewed along the axial direction.

Nakamura discloses wherein the first lip section and the second lip section are provided in the annular wall section so as to be located within an installation region of an insulator provided around the through hole of the attachment target to surround the through hole when viewed along the axial direction, and a stress concentration section is located within the installation region when viewed along the axial direction (see  the umbrella-shaped unit at 14 is discloses within an installation region of an insulator 8-9; Note; Suzuki discloses  an umbrella shaped unit includes first and second lip portions and a stress concentration section ).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Suzuki to have insulator region as taught by Nakamura in order to reduce sound or noise coming though through hole from one side to other side of through hole.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Suzuki to have  the wiring member made of material having a conductivity in order to carry out or transfer or receive electrical single or power between two electrical components since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Referring to claim 14, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein the body includes a portion disposed on an opposite side of the through hole from the umbrella-shape unit and seal against a surface of the attachment target opposite the abutting target surface (see 3 having 22 opposite side of the through hole from the umbrella-shape unit  13 and seal against a surface of the attachment target P opposite the abutting target surface in figure 2A or 2C of Suzuki).

Referring to claim 15, Suzuki in view of Nakamura disclose the grommet according to claim 13, wherein the body includes a portion disposed on an opposite side of the through hole from the umbrella-shape unit and seal against a surface of the attachment target opposite the abutting target surface (see 3 having 22 opposite side of the through hole from the umbrella-shape unit  13 and seal against a surface of the attachment target P opposite the abutting target surface in figure 2A or 2C of Suzuki).

Referring to claim 16, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein first lip section is a radially inner most lip section of the first lip section and the second lip section of the grommet (see 15 is inner most lip of umbrella portion 13 in figure 2A or 2C of Suzuki). 

Referring to claim 17, Suzuki in view of Nakamura disclose the grommet according to claim 13, wherein first lip section is a radially inner most lip section of the first lip section and the second lip section of the grommet (see 15 is inner most lip of umbrella portion 13 in figure 2A or 2C of Suzuki). 

Claims 2, 5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Nakamura and further in view of Haynes et al. (US20150083236, hereinafter Haynes).

 Referring to claim 2, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein the stress concentration section includes a thin part formed to have a thickness thinner than thicknesses of other portions in the annular wall section.

Haynes discloses wherein the stress concentration section includes a thin part formed to have a thickness thinner than thicknesses of other portions in the annular wall section (13 and/or 14 in figure 8 of Haynes).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Suzuki in view of Nakamura to have a thin part  as taught by Haynes  because the thinner material in the angled region provides added flexibility to allow the flange to be stretched over the pipe (paragraph 00146 of Haynes).

Referring to claim 5, Suzuki in view of Nakamura and Haynes disclose the grommet according to claim 2, wherein the stress concentration section is located adjacent to the first lip section and on a radial inner side thereof (the bending section of 13 next to and inner side of 15 in figure 2A and 2C in view of figure 1 of Suzuki; additionally,  a lip portion outer side and next to 13 or a lip portion outer side and next to 14 in figure 8 of Haynes).

Referring to claim 7, Suzuki in view of Nakamura disclose the grommet according to claim 1, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and 
Suzuki in view of Nakamura fail to disclose the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
Haynes discloses the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of stress concentration section 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Suzuki in view of Nakamura to have the stress concentration section as taught by Haynes  because the stress concentration section provides added flexibility to allow the flange to be stretched over the pipe (paragraph 00146 of Haynes).

Referring to claim 8, Suzuki in view of Nakamura and Haynes disclose the grommet according to claim 2, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).

Referring to claim 9, Suzuki in view of Nakamura disclose the grommet according to claim 3, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and 
Suzuki in view of Nakamura fail to disclose the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
Haynes disclose the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of stress concentration section 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Suzuki in view of Nakamura to have the stress concentration section as taught by Haynes  because the stress concentration section provides added flexibility to allow the flange to be stretched over the pipe (paragraph 00146 of Haynes).

Referring to claim 10, Suzuki in view of Nakamura disclose the grommet according to claim 4, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and 
Suzuki in view of Nakamura fail to disclose the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
Haynes discloses the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of stress concentration section 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Suzuki in view of Nakamura to have the stress concentration section as taught by Haynes  because the stress concentration section provides added flexibility to allow the flange to be stretched over the pipe (paragraph 00146 of Haynes).

Referring to claim 11, Suzuki in view of Nakamura and Haynes disclose the grommet according to claim 5, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).

Referring to claim 12, Suzuki in view of Nakamura disclose the grommet according to claim 4, wherein the stress concentration section is located a  radial inner side with respect to the first lip section in the annular wall section ( see stress concentration section of Suzuki in claim 1), and 
Suzuki in view of Nakamura fail to disclose the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
Haynes discloses the stress concentration section is located in an area separated from a proximal end of the annular wall section on a side of the body toward a side of the first lip section along an extension direction of the annular wall section by 1/3 or more of a length between the proximal end and the first lip section ( lip portion 10  outer side of stress concentration section 14 in figure 8 of Haynes is more than 1/3 of end of the annular wall section extending from inner most 10, in figure 8).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Suzuki in view of Nakamura to have the stress concentration section as taught by Haynes  because the stress concentration section provides added flexibility to allow the flange to be stretched over the pipe (paragraph 00146 of Haynes).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH PAGHADAL/Primary Examiner, Art Unit 2847